Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/21/2021 has been entered. Claims 1-16 remain pending in the application.  Claim 17 is new. 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7, line 6 recites “a plurality of isosceles troughs isosceles troughs are incorporated…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to delete the repeated “isosceles troughs”. 
Claim 17 recites “a method of fabricating microneedle master mould…” in line 1. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a method of fabricating the microneedle master mould…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 recites the limitation "the microneedle template" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the feet" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 and 17 are similarly rejected by virtue of their dependency upon claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0057124 to Wakamatsu et al.
Regarding claim 1, Wakamatsu et al. discloses a microneedle template (mold/form 13; see Figs. 7B-7C to produce microneedles of Fig. 2; see paragraph 83) for making dissolving microneedles (absorbable microneedles; see paragraph 5 and abstract and see paragraph 98), comprising:
a plurality of pyramidal microneedle cavities (microneedle cavity portion of needle shaped recesses 15 of mold 13; see Examiner’s annotated Fig. 7C below), each of which having a pyramid wall section (see Figs. 7B-7C and Fig. 2 and paragraphs 61 and 83), and,
a chamfered base (chamfered base portion of needle shaped recesses 15; see Examiner’s annotated Fig. 7C below) which extends from the pyramidal wall section and adjoins with its neighboring 

    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale

Regarding claim 2, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the mold (mold 13) further includes a substrate cavity (formed by frame 14) above the pyramidal microneedle cavities (see Figs. 8A-8B and paragraphs 86-88). 
Regarding claim 3, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the microneedle template (mold 13) is made of an elastomer material (paragraph 93).
Regarding claim 4, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the microneedle template (mold 13) is made of a silicone material (silicone resin, paragraph 93).
Regarding claim 5, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, and Wakamatsu et al. further discloses that the chamfered base of each of the pyramidal microneedle cavities is made of straight surfaces (see Figs. 2 and 7A-7C).

Regarding claim 7, Wakamatsu et al. discloses a microneedle master mould (original plate 11 with microprojections 12; see Fig. 7A-7B) for making [[the]] a microneedle template (mold 13), comprising
(a) a metal block (plate 11) having a substrate surface (paragraph 82), 
(b) a plurality of pyramidal microneedles (microneedle portion of projections 12, see Examiner’s annotated Fig. 7A below) which are formed by means of physical removal on the substrate 
(c) a plurality of isosceles throughs 

    PNG
    media_image2.png
    182
    414
    media_image2.png
    Greyscale

Regarding claim 8, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 7, and Wakamatsu et al. further discloses that the chamfered base of at least one of the pyramidal microneedles is made of straight surfaces (see Figs. 2 and 7A-7C).
Regarding claim 17, Wakamatsu et al. discloses a method of fabricating the microneedle master mould of claim 7 (see above rejection for claim 7), comprising
(a) providing a metal block (plate 11) having a substrate surface (paragraph 82), 
(b) forming a plurality of pyramidal microneedles (microneedle portion of projections 12, see Examiner’s annotated Fig. 7A below) by means of physical removal on the substrate surface of the metal block (paragraph 82 discusses how the microneedles are formed by a physical removal process), and 
(c) forming a plurality of isosceles throughs (trough portion formed between projections 12, see Examiner’s annotated Fig. 7A below) in between the feet of adjacent microneeedles by means of physical removal (paragraph 82 discusses how the microneedles cavities are formed by a physical removal process), and
wherein the isosclese troughs further form chamfered bases immediately under the microneedles (Figs. 2 and 7A-7B), and 
wherein each such chamfer base extends to and adjoins with its neighbouring chamfered base (Figs. 7A-7B). 

    PNG
    media_image2.png
    182
    414
    media_image2.png
    Greyscale


		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al., in further view of U.S. Publication No. 2017/0050010 to McAllister et al.
Regarding claim 6, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 1, but Wakamatsu et al. does not expressly state that the chamfered base of each of the pyramidal microneedle cavities is made of curved surfaces.
McAllister et al. teaches a microneedle molding technique (abstract, paragraph 12) that produces a microneedle (microneedle 301) with a chamfered base (funnel shaped portion 360) made of curved surfaces (Fig. 3F and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the mold shape of the mold of Wakamatsu et al., to have a curved chamfered portion, as taught by McAllister et al. since McAllister teaches that a curved chamfer is a known design in the relevant art (paragraph 36 and Fig. 3F) and since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(1V)(B).
Regarding claim 9, Wakamatsu et al. discloses the claimed invention as discussed above concerning claim 7, but Wakamatsu et al. does not expressly state that the chamfered base of at least one of the pyramidal microneedles is made of curved surfaces.
McAllister et al. teaches a microneedle molding technique (abstract, paragraph 12) that produces a microneedle (microneedle 301) with a chamfered base (funnel shaped portion 360) made of curved surfaces (Fig. 3F and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the master mold shape of Wakamatsu et al., to have a curved chamfered portion, as taught by McAllister et al. since McAllister teaches that a curved chamfer is a known design in the relevant art (paragraph 36 and Fig. 3F) and since such a modification would .

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0028905 to Takada, in further view of Wakamatsu et al.
Regarding claim 10, Takada discloses a method of making dissolving microneedles (abstract), comprising: 
providing a microneedle template (mold, see paragraphs 119-122) that can be used to form pyramid shaped microneedles (paragraph 101 and Fig. 8); 
loading a drug suspension on the microneedle template (solution A1, paragraph 120-121);
centrifuging the microneedle template as loaded with the drug suspension (paragraph 121); 
loading a matrix material solution on the microneedle template (solution B1, paragraph 122); and 
centrifuging the microneedle template as loaded with the matrix material solution (paragraph 122).
Takada does not expressly teach that the microneedle template comprises a plurality of pyramidal microneedle cavities, wherein each of 
Wakamatsu et al. teaches a microneedle template (mold/form 13; see Figs. 7B-7C to produce microneedles of Fig. 2; see paragraph 83) for making dissolving microneedles (absorbable microneedles; see paragraph 5 and abstract and see paragraph 98), comprising a plurality of pyramidal microneedle cavities (microneedle cavity portion of needle shaped recesses 15 of mold 13; see Examiner’s annotated Fig. 7C below), wherein each of the microneedle cavities comprises a pyramid wall section (see Figs. 7B-7C and Fig. 2 and paragraphs 61 and 83) and a chamfered base (chamfered base portion of needle shaped recesses 15; see Examiner’s annotated Fig. 7C below) which extends from the pyramidal wall section and adjoins with its neighboring chamfered bases (mold 13 shown in Figs. 7B-7C, will produce a microneedle sheet having the form of original plate 11 of Fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted a different microneedle mould in the method of making dissolving microneedles, as taught by Takada, such as using the mould taught by Wakamatsu et al., since the microneedle mould of Wakamatsu et al. could be used to achieve the same result as the mould of Takada, and thus mould of Wakamatsu et al. and the mould of Takada were art-recognized equivalents at the effective filing date of the present invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute the mould of Wakamatsu et al. in place of the mould used in the method of Takada since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
The modified device and method of Takada in view of Wakamatsu et al. will hereinafter be referred to as the modified device and method of Takada and Wakamatsu et al. 
Regarding claim 11, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, and Takada further teaches that the method further comprises subjecting the microneedle template to a controlled environment for drying (paragraph 122).
 Regarding claim 12, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 11, and Takada further teaches that the controlled environment for drying comprises centrifugation (paragraph 122).
Regarding claim 14, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, and Wakamatsu et al. further teaches a microneedle manufacturing molding technique/method (Fig. 11) whereby pyramidal microneedles (Fig. 2, for example) having a drug loaded portion (120) and a base portion (122) are formed, and the base portion is formed with a matrix material that is a polymer solution (paragraph 96) that includes sodium hyaluronate (paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the matrix material of the device and method of Takada and Wakamatsu et al. to be made of sodium hyaluronate, as taught by Wakamatsu et al. since sodium .

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada and Wakamatsu et al., as applied to claims 10 and 11-12 above, respectively, in further view of U.S. Publication No. 2016/0067176 to Ding et al.
Regarding claim 13, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 10, but neither Takada nor Wakamatsu et al. expressly state that the drug suspension comprises insoluble drug particles in water.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81) and that microneedle arrays can be useful in administering insoluble drugs to patients (paragraphs 41-42), such as insoluble peptides (paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by formulating the microneedles so that the drug suspension is insoluble drug particles in water, as taught by Ding et al., for administering, for example, water insoluble peptides (paragraph 49 of Ding et al.).
Regarding claim 15, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 11, but neither Takada nor Wakamatsu et al. expressly state that the controlled environment comprises a temperature range of 15 - 30 degrees Celsius, and a relative humidity range of 30% - 50% at atmospheric pressure.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81), that includes a controlled environment comprising a temperature range of 15 - 30 degrees Celsius (paragraphs 81 and 93 teach drying the microneedle in a temperature range of 5°C to 50°C to remove solvent which includes at least a portion of the claimed range of 15-30 degrees Celsius), and a relative humidity range of 30% - 50% at atmospheric pressure (paragraph 93 teaches a relative humidity range of 10% to 95%, which includes at least a portion of the claimed 30%-50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by 
Regarding claim 16, the modified device and method of Takada and Wakamatsu et al. teaches the claimed invention as discussed above concerning claim 12, but neither Takada nor Wakamatsu et al. expressly state that the centrifugation/drying is performed in a temperature range of 0-20 degrees Celsius.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81}, that includes drying the microneedle in a temperature range of 5°C to 50°C to remove solvent (paragraphs 81 and 93), which includes at least a portion of the claimed range of 0-20 degrees Celsius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Wakamatsu et al., by utilizing a drying temperature range of 0°C to 20°C, as taught by Ding et al., to remove solvent and dry the microneedle array (paragraphs 81 and 93 of Ding et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) submitted 12/21/2021 have been considered but are moot because the new ground of rejection has been applied to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783